Cite as: 549 U. S. ____ (2007)           1

                     Statement of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
        UNITED STATES v. TIMOTHY W. OMER
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

             No. 05–1101. Decided January 16, 2007


  The petition for a writ of certiorari is denied.

  Statement of JUSTICE SCALIA respecting the denial of
the petition for writ of certiorari.
  My dissent in United States v. Resendiz-Ponce, 549 U. S.
___ (2007), warned that the Court’s opinion was “effecting
a revolution in our jurisprudence regarding the require
ments of an indictment,” id., at ___ (slip op., at 4), and
that it would provide a license for the Government to
avoid explicating the elements of a criminal offense when
ever it feels the “common parlance” of the crime’s name
evokes them, id., at ___ (slip op., at 1–2). I had not real
ized how quickly that license would be exercised. Barely
24 hours after we released Resendiz-Ponce, the Solicitor
General filed a supplemental brief in this case, which
raises the question (avoided in Resendiz-Ponce) whether
the omission of an element of the offense from a federal
indictment can constitute harmless error. The supple
mental brief urged us not to grant review in this case for
the following reason:
    “In the wake of the Court’s decision in Resendiz-Ponce
    . . . it appears that the indictment in this case was not
    constitutionally deficient. As the Court has noted, it
    is well settled that the term ‘fraud’ requires a misrep
    resentation or concealment of material fact . . . just as
    the term ‘attempt,’ ‘as used in the law for centuries,’
    encompasses an overt-act requirement, see Resendiz-
    Ponce, slip op., at 5. The indictment [for fraud] in this
    case therefore need not have separately alleged that
2                 UNITED STATES v. OMER

                    Statement of SCALIA, J.

    the scheme at issue (or any statement made in the
    course of the scheme) was materially false or decep
    tive.” Supp. Brief for United States 2.
  That is not the reason I concur in the Court’s decision to
deny certiorari. It may, however, be a good reason—
depending upon how the crime of fraud fares in our
new some-crimes-are-self-defining jurisprudence. Another
frontier of law opened by this Court, full of opportunity
and adventure for lawyers and judges.